No. 04-00-00455-CV
William P. WENZEL,
Appellant
v.
Maria P. WENZEL,
Appellee
From the 285th Judicial District Court, Bexar County, Texas
Trial Court No. 1984-CI-18204
Honorable Pat Boone, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	November 8, 2000
APPEAL DISMISSED
	The appellant in the above numbered and styled appeal has indicated that the dispute
underlying the appeal has been settled, and asked that the cause be remanded to the trial court for
affirmance of the agreed order.  We interpret this request as a motion to dismiss the appellant's
notice of appeal.  The request is granted and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2).
The costs of this appeal are taxed against the appellant.
							PER CURIAM
DO NOT PUBLISH